Warren E. Burger: We will hear arguments next in General Electric against Gilbert and Gilbert against General Electric on a cross petition. Mr. Kammholz, you may proceed when you are ready.
Theophil C. Kammholz: Mr. Chief Justice, members of the Court, I do not wish to appear here with an undue lack of modesty but I should like to note that in our view, the articulation of EEOC guideline history is set forth fully and hopefully effectively in the General Electric brief in this case. In appellant's brief at pages 12 to 15, and 42 to 48 and perhaps I should note at this point also that we do not agree with counsel for a liberty in his assertion that in the initial views of the Commission, pregnancy exclusion were considered as discriminatory but nonetheless permitted. Indeed, the history of the EEOC guidelines and opinions demonstrates precisely the contrary. Thus in 1966, the General Counsel of EEOC, Charles Duncan who testified at the trial in the District Court issued an opinion letter and he said this, in page 43 of our brief, “an insurance or other benefit plan may simply exclude maternity as a covered risk and such an exclusion would not in our view be discriminatory.” His testimony also noted that in 1966, the EEOC had carefully considered all of the aspects of exclusion had considered what little legislative history there was. And had come to the conclusion that in the light of the legislative history underlying Title VII. And consciously and deliberately viewing that history, the Commission was at the view that the maternity benefits were in effect sui generis and could properly be excluded. Now, the relevance of this history—
Speaker: The maternity benefits, do you equate maternity benefits with pregnancy disability?
Theophil C. Kammholz: What I am dealing with here is a broad context of disability, yes. Including maternity disability payments which are at issue in this case and I—
Speaker: Do you think maternity benefits and pregnancy disability payments under disability insurance policy are synonymous?
Theophil C. Kammholz: For the purposes of this?
Speaker: For the purposes of this case --
Theophil C. Kammholz: Yes. I should note that there is not involve in this case the payment of hospital surgical coverage. This is not in dispute. We are dealing only with income maintenance on account of pregnancy and child birth. Specifically, the General Electric Plan provides for a 60% income maintenance after the first eight days for a maximum of $150.00 in earnings and for a maximum period of 26 weeks, pregnancy, child birth disabilities excluded. The record also shows in our case that on the American Industrial scene at the time of trial, approximately 40% of the American Industrial work force was covered by one form or another of insurance. Virtually all of those plans limited applicable maternity leave, income maintenance to six weeks, a few exceptions. Now, what we are dealing with here is a problem that cuts across all of these plans and if the Court should find that there may be no differentiation, then each and every one of these plans would be subject to attack on the theory that there is as different treatment for maternity benefits and illness and sickness otherwise. The other 60% of the American work force is not covered by Disability Plans and there is one who has been active on the scene over the many years. It is my view and I represent to the Court that there would be a serious inhibiting impact on other employers to get involved in the first place. Because this is not a social welfare program applicable to all. We are talking about a private plan paid entirely in our case by an employer and the question is, must these benefits be equated. I would like very briefly to put into focus the history of the GE Plan. It was adapted in 1950. It is now financed entirely by employer contributions. The underlying reason for the pregnancy disability exclusion is shown in the record. GE concluded that for a number of reasons it would be appropriate not to cover this kind of income maintenance. Thus, under GE’s experience, 40% of females who leave the job because of pregnancy do not return. This contrast with a return well up in the 90 percentile range for sickness and accident, absence otherwise. So, to pay income maintenance would in effect be providing a form of severance pay. Secondly, the GE experience indicated that the median absence for a sickness and accident generally was two weeks, for maternity, 13 weeks.
Speaker: Mr. Kammholz, are there other disabilities for which your experience indicates that at least 40 or more percentile do not return after they acquire the disability?
Theophil C. Kammholz: None whatever, Mr. Justice --
Speaker: None like heart attacks or anything like that?
Theophil C. Kammholz: No, indeed not. The record is undisputed that as to those who leave on a temporary disability and return, everybody comes back for all practical purposes. And as to the more serious kind, the return rate is still well up into the 90% range.
Speaker: Has this plan been the subject of collective bargaining over the years?
Theophil C. Kammholz: Yes, Your Honor. I think in rough figures perhaps half of the GE employees are covered by collective bargaining agreements. The others are not, the salaried not basically.
Speaker: Well, and has the plan been the subject of collective bargaining negotiating in the bargaining itself?
Theophil C. Kammholz: Yes, it has been at the bargaining table.
Speaker: And has the plan been amended at all over the years as a  result of collective bargaining contracts.
Theophil C. Kammholz: Not during the last bargaining.
Speaker: Not during the last --
Theophil C. Kammholz: Not during the negotiations of three years ago. The contracts are open again this spring.
Speaker: Mr. Kammholz, did you deal with the problem of return by conditioning the availability of benefits on actual return for a specific period of time or something like that? I am a little puzzled as to where your argument fits in to the statutory scheme. I do not see how it shows it, it is either nondiscriminatory or whether it is an affirmative defense within the – contemplated by the statutes.
Theophil C. Kammholz: It fits into the non-pre-textual aspect.
Speaker: But do you take the same position that the counsel in the prior case did that there is no discrimination unless it is a pretext?
Theophil C. Kammholz: This is our position precisely.
Speaker: So that you would not violate the statute if you said in words, we would rather pay the female employees somewhat less, does that avoid a violation of the statute?
Theophil C. Kammholz: Somewhat less? (voice overlap)
Speaker: Or just – they will have lesser benefits for female.
Theophil C. Kammholz: I would be much concerned about that Your Honor, as bordering on the pretext. We are not taking here the view that business considerations, they bona fide occupational qualification exception is applicable. We are saying simply that for a sound and solid business reasons, this exclusion was written into the law. And if I may, there are other several aspects to this. Next, the practice of the insurance industry has been to exclude coverage for this kind of risk. The theory of sickness and accident coverage is to protect against the unexpected, the unforeseen. Pregnancy, child birth can be planned indeed in society today as the New York Times noted last week where we were practically at the point of a contraceptive society where all children are planned. The medical record shows that pregnancy is indeed a voluntary condition, that contraceptive methods are for all practical purposes, a 100% effective, that abortion is legal, that in the early stages as referenced by one of the medical experts, it is an in and out noon hour treatment at menstrual extraction. The techniques, the pill for example, according to another medical expert is virtually fail-safe yet according to the record, one incidence of pregnancy in 100 years of exposure to intercourse. Now, beyond these considerations, GE’s actual experience in terms of cost in 1970 show that the average cost for female absence with no income maintenance included, ran $82.00 a year as contrasted with $42.00 a year for males. The next year, the cost range was from $112.00 for females to $62.00 for males. The actuarial testimony at trial showed that the average of insurance plans in effect in this country at the time of trial result in a payment of 170% of premium cost attributable to females. That with a six-week pregnancy income maintenance program this would increase by roughly 1/3 to 230% and that for equated coverage no matter how long the absence, the percentile cost would rise to somewhere between 300% and 330% of the cost of male coverage.
Speaker: Do I understand you say that under the existing system with the present pregnancy exception, this plan which is totally financed by the company as I understand it—
Theophil C. Kammholz: Yes, Your Honor
Speaker: Noncontributory?Mr.
Theophil C. Kammholz: Noncontributory.
Speaker: Under this plan, the company and it is self-insured, is it not?
Theophil C. Kammholz: It is self-insured in the sense that there is an initial premium paid for the handling by the insurance company. It is insurance nonetheless but it is self-covering.
Speaker: I see. But under the existing plan with the present exemptions that women as a class gets substantially higher percentage of the total benefits than do men as a class within a party?
Theophil C. Kammholz: Which is precisely what I am saying.
Speaker: What were the percentages?
Theophil C. Kammholz: Percentage of a 170 currently.
Speaker: 170, what?
Theophil C. Kammholz: 170% of the male cost.
Speaker: Well, 70% more than the male--
Theophil C. Kammholz: 70% more, yes.
Warren E. Burger: Did any of your records testify about the comparative cost of life annuities for women as against men, which are of course much more expensive because they live longer?
Theophil C. Kammholz: Mr. Charles has handed me a note here -- well, this is the information I reference—no, we did not get into the life insurance area.
Warren E. Burger: But I suppose we could take judicial notice of the American experience table of mortality—-
Theophil C. Kammholz: Yes, I will.
Warren E. Burger: On which the annuities of life insurance companies are based which are much more expensive for women than for men.
Theophil C. Kammholz: Yes.
Warren E. Burger: That is one of the good things women have going forth isn't it?
Theophil C. Kammholz: Yes, among others Your Honor.[Laughter] I should like to note in passing that a number of amici have covered the cost aspect in some depth. The experience of Celanese Corporation, for example, American Telephone and Telephone Company and the Bell Systems all supporting the statistical figures that I have noticed here in reference and it is interesting also that in Geduldig, the State of California’s experience indicated that an inclusion and inclusion of income maintenance would result in a 15% rise in cost. Well, may I leave the business justification for GE’s policy and touch briefly on Geduldig. Geduldig arose in a context of the Fourteenth Amendment and it has been suggested, indeed argued in brief by opposing counsel that for some reason Title VII should be dealt differently, dealt with differently than a Fourteenth Amendment question. There is nothing in the decided cases to suggest this, if the Court please. That Congress as had been noted in the prior case and as I agree, could adopt legislation which would impose the kind of coverage to which we are objecting here. But the fact to the matter is, we respectfully urge that the Congress did not. The legislative history is very brief indeed on the inclusion of sex and I do not want to burden the Court with it but you may recall that Representative Howard Smith of Virginia was the original author of the SEX inclusion and everyone of the members of the Congress who voted for that inclusion ultimately voted against Title VII.
Speaker: As of the -- of the male members of Congress?
Theophil C. Kammholz: Yes Your Honor, of the male members.[Laughter]
John Paul Stevens: Mr. Kammholz, while you are interrupted, let me just get a thought that has been troubling me up in my mind. Here the burden of your argument on cost is to eliminate what your opponents contend as a discriminatory feature or your plan would impose a cost on your client that would have -- may be 15% or 20% whatever it is, to make everything equal in their terms. Is it not fair to assume that eliminating the wage differential that the statute required, I think we must assume there was a wage differential before the statute was passed, imposed a comparable cost on the company, on industry generally? And how is this really different in overall policy terms?
Theophil C. Kammholz: Well, I suppose, Mr. Justice Stevens, in terms of the wage approach we are dealing with the sex stereotype. We are dealing with all women. But we must bear in mind that when we are dealing with pregnancy-maternity, we are dealing only with some women, some other time in the work force.
John Paul Stevens: The cost feature really is irrelevant to the basic dispute, is it not?
Theophil C. Kammholz: It is irrelevant if we do not get beyond the no-discrimination because of gender under ILO. We stress it here to evidence the, well to negate any claim of pre-textual motivation and to establish that this was done in good faith and on the basis of sound business considerations. But underlying all of this, our position is that the Congress never intended this kind of a result that it was far from -- .
Speaker: You would agree would you not, that Congress did intend to impose some cost on industry in order to achieve the objectives of the statute?
Theophil C. Kammholz: Yes, Your Honor. But not this cost--
Speaker: And that is because you say this is not a sex discrimination?
Theophil C. Kammholz: Precisely, because pregnancy is unique. It is sui generis. And the exclusion here does not exclude men or women from a risk so as to result in discrimination.
Warren E. Burger: Yes. I did not read the voluminous record in full appendix. Does it contain any information from any source about the rates of disability insurance generally as between men and women?
Theophil C. Kammholz: I think the several of the amici deal with this as far as our record is concerned, Mr. Chief Justice the answer is no. Now, with regard to the disparity point that you touched on, Mr. Justice Stevens, I think it should be borne in mind that the Equal Pay Act, which was referenced in the earlier discussion permits payment of premiums which will produce different results, male versus female. It is one or the other. An employer may pay the same premium rate and even though this results in different benefits, it is perfectly legal and proper under EPA. The Office of Federal Contract Compliance and the Department of Labor in administering the provisions of Executive Order 11246, the Contract with Government Executive Order, since it is in section has permitted precisely this kind of application, same amount of premium. That is fine, even though the benefits that result are disparate. In 1973 and I should like to note particularly that the Solicitor referred to this in his brief, in 1973, proposal was made for a change in the OFCC guidelines. But that has been on the back burner so to speak, ever since that time and there have been statements from OFCC whether we should await and the final adjudication of this question in the Court.
Speaker: (Inaudible). Earlier you were asked whether this particular plan had been the subject of collective bargaining.
Theophil C. Kammholz: Yes.
Speaker: And my question is, I think you said it had been?
Theophil C. Kammholz: Yes.
Speaker: Did those negotiations ever result in the incorporation of any provision respecting this pregnancy disability plan in a collective bargaining agreement.
Theophil C. Kammholz: By cross reference, yes.
Speaker: In what respect?
Theophil C. Kammholz: The collective agreements provide that the provisions of the plan -- collective bargaining agreement by cross reference includes General Electric’s Insurance Plan.
William J. Brennan, Jr.: I see. And I think you answered earlier that there have been provisions of that plan as it is in that larger template which have been changed in consequence of collective bargaining?
Theophil C. Kammholz: It had been changed, yes.
William J. Brennan, Jr.: But has this one on pregnancy and/or maternity disability, is that ever been—
Theophil C. Kammholz: This has not been changed.
William J. Brennan, Jr.: Has it been accepted then by the Unions in collective bargaining?
Theophil C. Kammholz: Yes.
William J. Brennan, Jr.: I gather – I think you have told us that at least in recent years, perhaps always it has been exclusively company financed?
Theophil C. Kammholz: Yes, Mr. Justice Brennan, at least in recent years. It goes back at least 14, 15 years that it has been entirely company financed.
William J. Brennan, Jr.: Do you make any point of the fact that it has been the subject of collective bargaining?
Theophil C. Kammholz: Well, in adverse decision here would of course obliterate whatever might happen at the collective arena and not particularly, no. I think in short, some do and some do not, this is true in plans across the land but the significance of what we are talking about here today is the impacting on not only plans in existence but those that have never come to fruition and which well, might not. Thank you very much. I would like to reserve what little time I have left.
Warren E. Burger: Well, Ms. Weyand, I do not think we will ask you to fragment your argument with two minutes now or we should do it all tomorrow.
Ruth Weyand: Thank you very much.